Anchorage, AK 99503-3678
Telephone: (907) 258-6792
Facsimile: (907) 276-2919

LAW OFFICES OF ROYCE & BRAIN
1407 West Thirty-First Avenue, 7" Floor

 

Raymond H. Royce

LAW OFFICES OF ROYCE & BRAIN
1407 West Thirty-First Avenue, 7" Floor
Anchorage, Alaska 99503-3678
Telephone: (907) 258-6792

Facsimile: (907) 276-2919
rroyce@roycebrain.com

Attorneys for Plaintiff Universal Welding & Fabrication, Inc.

IN THE UNITED STATES DISTRICT COURT

FOR THE DISTRICT OF ALASKA

UNITED STATES, for the use and benefit of
UNIVERSAL WELDING & FABRICATION,
INC.,

Plaintiff,

VS.

TRAVELERS CASUALTY AND SURETY
COMPANY OF AMERICA and LIBERTY
MUTUAL INSURANCE COMPANY
PAYMENT BOND NO. 106721293/023038282,

Case No. 3:20-cv-

Defendant.

 

MILLER ACT COMPLAINT
COMES NOW Plaintiff Universal Welding & Fabrication, Inc. (“Universal”), by and

through its counsel of record, the Law Offices of Royce & Brain, and for its Complaint against
Defendant Travelers Casualty and Surety Company of America (“Travelers”) and Liberty
Mutual Insurance Company (“Liberty”) Payment Bond. No. 106721293/023038282 hereby

states and alleges as follows:

Case 3:20-cv-00200-TMB Document1 Filed 08/18/20 Page 1of5

 
Anchorage, AK 99503-3678
Telephone: (907) 258-6792

Facsimile: (907) 276-2919

LAW OFFICES OF ROYCE & BRAIN
1407 West Thirty-First Avenue, 7 Floor

 

 

JURISDICTION AND VENUE

1. Universal is, and at all relevant times was, a corporation organized and existing
under the laws of the State of Alaska and registered and in good standing with the State of
Alaska, and is in all ways qualified to bring and maintain this action.

2. Universal operates a metal welding and fabrication business in the State of
Alaska.

3. Upon information and belief, Travelers is a foreign corporation organized and
existing under the laws of the State of Connecticut, authorized to issue payment bonds in the
State of Alaska.

4. Upon information and belief, Liberty is a foreign corporation organized and
existing under the laws of the State of Massachusetts, authorized to issue payment bonds in
the State of Alaska.

5. Upon information and belief, Travelers and Liberty together issued Payment
Bond No. 106721293/023038282! to Unit-ASRC Construction, LLC/Unit Construction
(“Unit”), in its capacity as general contractor on a federal construction project located at Clear
AFS, Alaska, known as the CLRO39a LRDR MCF Package #1 project (“Project”), under
Contract No. W911KB-17-C-0002.

6. This action arises under, and the Court has jurisdiction pursuant to, 40 U.S.C.

§3131 et seg. (“Miller Act”).

 

’ A true and correct copy of the payment bond is attached as Exhibit A.
Complaint
Universal Welding & Fabrication, Inc. v. Travelers and Liberty Payment Bond. No. 106721293/023038282
Case No. 3:20-cv-

Page 2 of 5
Case 3:20-cv-00200-TMB Document1 Filed 08/18/20 Page 2 of 5

 
LAW OFFICES OF ROYCE & BRAIN

Anchorage, AK 99503-3678
Telephone: (907) 258-6792
Facsimile: (907) 276-2919

1407 West Thirty-First Avenue, 7"" Floor

 

7. Venue is proper pursuant to 40 U.S.C. § 3133(b)(3)(B), as Universal furnished
labor, materials, services, and equipment to the Project, the Project is located within the District
of Alaska, and Travelers and Liberty issued Payment Bond No. 106721293/023038282 in
Alaska.

FACTUAL ALLEGATIONS

8. Unit entered into a subcontract with Slayden Plumbing & Heating, Inc.
(“Slayden”’) to furnish certain labor, materials, services and/or equipment to the Project.

9.  Slayden, in turn, contracted with Universal to perform welding, fabrication, and
painting work on the Project pursuant to a subcontract (“Subcontract”).

10. Despite demand being made, Slayden has failed and/or refused to pay Universal
for all labor, materials, services and/or equipment furnished to the Project in accordance with
the Subcontract.

11. As of the date of this filing, a balance of $572,309.70 remains due and owing in
connection with labor, materials, services and/or equipment Universal furnished to the
Project.

12. Less than one (1) year has elapsed from the last date on which Universal furnished
materials to the Project.

13. On October 24, 2019, Universal provided Unit with written notice of its claim on

the Project arising out of Slayden’s non-payment, in accordance with 40 U.S.C. §3133(b)(2).”

 

2 A true and correct copy of the claim notice is attached Exhibit B.

Complaint

Universal Welding & Fabrication, Inc. v. Travelers and Liberty Payment Bond. No. 106721293/023038282

Case No. 3:20-cv-
Page 3 of 5

Case 3:20-cv-00200-TMB Document1 Filed 08/18/20 Page 3 of 5

 
Anchorage, AK 99503-3678
Telephone: (907) 258-6792

Facsimile: (907) 276-2919

LAW OFFICES OF ROYCE & BRAIN
1407 West Thirty-First Avenue, 7 Floor

 

COUNT I
CLAIM ON PAYMENT BOND

14. Universal re-alleges and incorporates by reference each of the allegations set
forth above.

15. Travelers and Liberty issued Payment Bond No. 106721293/023038282 to Unit
pursuant to the Miller Act, for the benefit of all persons/entities supplying labor, materials,
services and/or equipment to the Project.

16. Less than one (1) year has elapsed since Universal last furnished labor, materials,
services and/or equipment to the Project.

17. Despite demand being made, Slayden has failed to pay the amounts claimed by
Universal.

18. Travelers and Liberty are each jointly and severally liable to Universal to the
extent of the bond for payment of the balance due from Slayden for the labor, materials,
services and equipment Universal furnished for incorporation into the Project, which balance
currently totals $572,309.70.

PRAYER FOR RELIEF

WHEREFORE, Universal prays for the following relief:
A. For judgment against Travelers and Liberty Payment Bond No.

106721293/023038282 in the principal amount of $572,309.70.

Complaint

Universal Welding & Fabrication, Inc. v. Travelers and Liberty Payment Bond. No. 106721293/023038282
Case No. 3:20-cv-

Page 4 of 5

Case 3:20-cv-00200-TMB Document1 Filed 08/18/20 Page 4 of5

 
Anchorage, AK 99503-3678
Telephone: (907) 258-6792

Facsimile: (907) 276-2919

LAW OFFICES OF ROYCE & BRAIN
1407 West Thirty-First Avenue, 7 Floor

 

B. For an award of costs, interest, and attorney’s fees as allowed by law incurred in
bringing and maintaining this action.

C. For such other and further relief as this Court deems just and equitable.

DATED at Anchorage, Alaska, this _/7 day of August, 2020.

LAW OFFICES OF ROYCE & BRAIN
Counsel for Plaintiff

~

Raymond H. Royce III, Esq.
Alaska Bar Association No. 8206060

Complaint
Universal Welding & Fabrication, Inc. v. Travelers and Liberty Payment Bond. No. 106721293/023038282
Case No. 3:20-cv-
Page 5 of 5
Case 3:20-cv-00200-TMB Document1 Filed 08/18/20 Page 5of5

 
Bond # 106721293 / 023038282

 

PAYMENT BOND

(See instructions on reverse)

 

DATE BOND EXECUTED (Must be same or jater than date of
contract)

05/02/2017

 

OMB Control Number: 9000-0045
Expiration Date: 7/31/2019

 

Paperwork Reduction Act Statement - This information collection meets the requirements of 44 USC § 3507, as amended by section 2 of the Paperwork Reduction Act of

1995, You do nal need to answer these questions unless we display a valid Cffice of Management and Budget (OMB) contral number. The OMB contral number for this collection is
9006-0045, We estimate that it will take 60 minules to read the instructions, gathar the facts, and answer the questions. Send only comments relating to our lime estimate, including
suggestions for reducing this burden, or any other aspects of this collection of information to: General Services Administration, Regulatory Secretariat Division (M41ViC8), 1800 F

Street, NW, Washington, OC 20405,
PRINCIPAL (Lega/ name and business address)
UNIT - ASRC Construction, LLC
3900 C Street, Suite 301
Anchorage, AK 99503

 

SURETY (IES) (Name(s) and business address(es) : ;
Travelers Easualty and Surety Company of America

One Tower Square
Hartford, CT 06183

Liberty Mutual Insurance Company
175 Berkeley Street
Boston, MA 02116

 

 

 

 

 

 

 

TYPE OF ORGANIZATION 'X" one)
(JinowiovaL = [PARTNERSHIP [JOINT VENTURE
[]CoRPORATION [X]OTHER (Specify, LLC
STATE OF INCORPORATION
Alaska
PENAL SUM OF BOND -

MILLION(S) | THOUSAND(S) /HUNDRED(S) | CENTS

112 949 720 00
CONTRACT DATE CONTRACT NUMBER

04/28/2017 |W911KB-17-C-0002

 

 

OBLIGATION:

We, the Principal and Surety(ies), are firmly bound to the United States of America (hereinafter called the Government) in the above penat
sum. For payment of the penal sum, we bind ourselves, our heirs, executors, adminisirators, and successors, jointly and severally. However,
where the Sureties are corporations acting as co-sureties, we, the Sureties, bind ourselves in such sum “jointly and severally” as well as
"severally" only for the purpose of allowing a joint action or actions against any or all of us. For all other purposes, each Surety binds itself,
jointly and severally with the Principal, for the payment of the sum shown opposite the name of the Surety. If no limit is indicated, the limit of

liability is the fult amount of the penal sum.
CONDITIONS:

The above obligation is void if the Principal promptly makes payment to all persons having a direct relationship with the Principal or a
subcontractor of the Principal for furnishing labor, material or both in the prosecution of the work provided for in the contract identified above,
and any authorized modifications of the contract that subsequently are made. Notice of those modifications to the Surety(ies) are waived.

WITNESS:

The Principal and Surety(ies) executed this payment bond and affixed their seals on the above date.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

UNIT - ASRC Construction, LLC PRINCIPAL
¢ 2. 3.
SIGNATURE(S} Bary iS wr
ct 7 (Seal) (Seai) | (Seal) Corporate
NAME(S) & 1.Brady Strahl 2. 3. Seal
TITLE(S) :
(Typed) Managing Member
_ INDIVIDUAL SURETY(IES)
t. 2.
SIGNATURE(S) (seat | (Sea)
NAME(S) 1 2.
(Typed)
oo CORPORATE SURETY(IES)
NAME& |Travelers Casualty and Surety Company of STATE OF INCORPORATION —_LIABILITY LIMIT
<| ADDRESS |America, One Tower Square, Hartford, CT 06183 Connecticut $56,474,860.00
z= SIGNATURES) tf | fi , / / af 2, Corporate
Fr { At fita PA ( ih bale Seal
| NAWEIS)& |. “Christin M. Hubble 2.
_ (Typed Attorney-in-Fact

 

 

 

 

 

AUTHORIZED FOR LOCAL REPRODUCTION
Previous edition is NOT usable

Case 3:20-cv-00200-TMB Document 1-1 Filed 08/18/20 Page 1 of 2Exhibit_ A

STANDARD FORM 25A (REV. 8/2016)

Prescribed by GSA-FAR (48 CFR) 53.2228(c)

 

Pg | of &

 
 

CORPORATE SURETY(IES) (Continued)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

NAME & Liberty Mutual Insurance Company STATE OF INCORPORATION [LIABILITY LIMIT
mj ADDRESS |175 Berkeley Street, Boston, MA 02116 Massachusetts $56,474,860.00
> qi 4
- 7 ft ' 2 Corporate
in | SIGNATURE(S) /, Jt, f a
x 1UAS he! ee Seal
a NAME(S) 2 |* ~ Christin M. Hubble 2.
ITLE(S) .
(Typed) Attorney-in-Fact
NAME & STATE OF INCORPORATION [LIABILITY LIMIT
o| ADDRESS L
F SIGNATURE(S) |" 2: Corporate
ce Seal
NAME(S) &  |1 2.
) TITLES)
(Typed)
NAME & STATE OF INCORPORATION — [LIABILITY LIMIT
Q| ADDRESS ;
~
hy | SIGNATURE(S) ' 2. Corporate
oe Seal
NAME( 1 ,
a ee -
{Typed)
NAMES STATE OF INCORPORATION | LIABILITY LIMIT
wi} ADDRESS $
> |
ig | SIoNATURE(S) " 2, Corporate
ee Seal
NAME(S) & | 4.
| TITLES) 2.
(Typed)
NAME & STATE OF INCORPORATION [LIABILITY LIMIT
uw| ADDRESS 3
>
| siGNATURE(S) |" 2. Corporate
x Seal
Z| NAME(S)& | 1. 2.
TITLE(S)
(Typed
AMEE STATE OF INCORPORATION [LIABILITY LIMIT
«| ADDRESS $
>t
f | siGNATURE(S) | P Corporate
| Seal
NAME| 1. 2.
” TIE)
{Typed}
INSTRUCTIONS

4. This form, for the protection of persons supplying labor and material, is used when a payment bond is required under 40 USC Chapter 31, Subchapter Hil,
Bonds. Any deviation from this form will require the written approval of the Administrator of General Services.

2. {nsert the full legal name and business address of the Principal in the space designated "Principal" on the face of the form. An authorized person shall sign the
bond. Any person signing in a representative capacily (e.g., an attorney-in-facl) must furnish evidence of authority if that representative is not a member of the
firm, partnership, or joint venture, or an officer of the corporation involved.

3. (a) Corporations executing the bond as sureties must appear on the Department of the Treasury's list of approved sureties and must act within the limitations
listed therein. The value put into the LIABILITY LIMIT block is the pena! sum {i.e., the face value) of the bond, unless a co-surely arrangement is proposed.

(b) When multiple corporate sureties are involved, their names and addresses shall appear in the spaces (Surely A, Surety B, etc.) headed "CORPORATE
SURETY(IES).” In the space designated "SURETY(IES)" on the face of the form, insert only the {etter identifier corresponding to each of the sureties. Moreover,
when co-surety arrangements exist, the parties may allocate their respective limitations of fiability under the bonds, provided that the sum total of their {ability
equals 100% of the bond penal sum.

(c) When individual sureties are involved, a completed Affidavit of Individual Surety (Standard Farm 28) for each individual surety shall accompany the bond.
The Government may require the surety to furnish additional substantiating information concerning its financial capabitity.

4. Corporations executing the bond shall affix their corporate seals. Individuals shall execute the bond opposite the words "Corporate Seal", and shail affix an
adhesive seal if executed in Maine, New Hampshire, or any other jurisdiction requiring adhesive seals.

5. Type the name and title of each person signing this bond in the space provided.

 

STANDARD FORM 25A (REV. 8/2016) BACK

Case 3:20-cv-00200-TMB’* Document 1-1 Filed 08/18/20 Page 2 of 2 Exhibit _~y__
Pg 2 of 2
Law Offices of

Royce & Brain
1407 W. 31st Avenue, 7th Floor Raymond H. Royce"
Anchorage, Alaska 99503-3678 Michael A, Brain

Jason J. Ruedy
Taylor B. McMahon
Nicholas M. Martin

Telephone (907) 258-6792
Facsimile (907) 276-2919 * ALSO ADMITTED IN MASSACHUSETTS

VIA REGISTERED MAIL
RETURN RECEIPT REQUESTED

October 24, 2019

Unit-ASRC Construction, LLC
3900 C Street, Suite 301
Anchorage, Alaska 99503-5965

Unit Company
620 East Whitney Road
Anchorage, Alaska 99501

Re: Miller Act Claim Notice
Project: CLR039a LRDR MCF Package #1
Principal: Unit-ASRC Construction, LLC/Unit Construction
Amount: $977,189.77
Our Client: Universal Welding & Fabrication, Inc.
Our File No.: 2745.01

To Whom It May Concer:

This office represents Universal Welding & Fabrication, Inc. (“Universal”) in connection
with certain labor, materials, services and/or equipment furnished to Slayden Plumbing &
Heating, Inc., a subcontractor of Unit-ASRC Construction, LLC and/or Unit Construction
on the CLRO39a LRDR MCF Package #1 project (“Project”) at Clear AFS, Alaska.

This Notice is provided to you under The Miller Act, 40 U.S.C. §§ 3131-3134. Currently,
Universal is owed Nine Hundred Seventy-Seven Thousand One Hundred Eighty-Nine
and 77/100 dollars ($977,189.77) in connection with the labor, materials, services and/or
equipment furnished to Slayden Plumbing & Heating, Inc. for incorporation into the
Project. Universal has furnished labor, materials, services and/or equipment to the Project
within ninety (90) days of the date of this notice. Universal reserves all rights afforded to
it under The Miller Act to bring a civil action on the payment bond on this Project to

Case 3:20-cv-00200-TMB Document 1-2 Filed 08/18/20 Page 1 of
gl

t@
of

 
Unit-ASRC Construction, LLC and/or Unit Company
October 24, 2019
Page 2

recover on its claim. Request is hereby made that you immediately produce an accurate
and complete copy of the payment bond to this office.

Should you have any questions, please do not hesitate to contact the undersigned.

Sincerely,
ROYCE & BRAIN
“ ) € DD. ii
~are q Kw ae ~ 8
RAYMOND H. ROYCE Ill
RHR/mhm

cc: Universal Welding & Fabrication, Inc.

Exhibit &

Case 3:20-cv-00200-TMB Document 1-2 Filed 08/18/20 Page 2 of 3
d Pe 2 of S
 

 

L6°68T'LL6 WILOL
Zp'pzZ‘0s Lv'l6Z‘€S
09°9T6'T 09°9TS6‘T
S 778'VT PS 7P8‘bT
059752 0S'97S‘Z
TS'SE0‘E TS'SEO'E
TO'SLL'2 TO'SZZ'2
6T0z/Z/OT  SO'Z9Sz S0'L9S‘Z
LE'6TS'T LE 6T3'T
ZE'SLE'S LEGLE'S
LE'696'T LE°696'T
ST'v9or'eT ST v9r'Et
SS°S9P'976 00ZZ°62‘LSb COLL PTZ‘ESE'T
00°009‘7S2 0000°009‘zSz
00°60¢‘T 6t0z/O1/9  o0000°996‘89 0000'SZ7‘0Z
OrSv8'Tp  610Z/¥T/8  O0vS'POr'9Se DD00'0S7's6E
00°0SS‘/82 0000°0S9'/82
00°009‘9€E 0000°009’9€E
60'T9S‘9 0060°T95'9
- 610¢/0T/9 soRZRTE 89°S£3'TE
aoueleg sJeq sayy pled jeJO] SssioAuU]

ajduy paiuled 610Z/82/8
QM pue ‘ajsuy ‘a}e1g 610Z/8Z/8

12d ,bX,7 6102/82/8

Saqn, asenbs g quied 9 1Se1G GT0Z/9T/8
suleig Jooy Aeids diy jewsayL 610Z/9T/8
suapeaq wey Aeuds aay jeUUAUL G10Z/ZT/8
Spueys adi Sunured GTOZ/TL/Z

BURYIOIOD YUM quieg/Ang

GTOC/TT/L

PIAS DLUSIas JBUIYOS JVIEAA GTOZ/TL/2
osje yuled Si pX7 41 ObZ GTOZ/TT/L

T# 34d ISUOD ‘491A HOYT B6E0UTD
T# 34d ISU0D ‘39 HaYT e6E0H19
T# 34d YSUOD ‘AW YT B6EOUTO
T# 34g ISUOD ‘491A UAHT BGEOHTO

T# 34d ISUOD ‘ASW UU B6EOUTD
wooy 3uyjoo> euuajuy

6102/82/80
6TOZ/ET/SO
6T02/Z1/90
6T02/LT/L0
610Z/ZT/80
6T02/ET/90

wooy SuljooD euuauy 610Z/ET/S
uondIseq 33€q I310AU|

 

xhibit &
DB of B

Pg

8/18/20 Page 3 of 3E

L08TT O

§0°9006T0Z 2

EASYTO'9006T0Z Pa
TABYZO'9006T0Z 4
TAY €0°9006T0z 5

vO'9006T0Z %
ASYCO'OOTS 8
ABUTO'OOTE

#ODIOAUT

Arewuuins uapAe|s
